 Case 16-37078       Doc 128   Filed 12/12/18 Entered 12/13/18 08:12:39            Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                       )         BK No.: 16-37078
DONALD M. SEMENIUK           )
                             )         Chapter: 7
                             )
                                       Honorable Carol A. Doyle
                             )
                             )
         Debtor(s)           )
   ORDER ALLOWING CHAPTER 7 TRUSTEE'S ATTORNEYS' APPLICATION FOR
  ALLOWANCE OF FINAL COMPENSATION AND REIMBURSEMENT OF COSTS AND
  EXPENSES AND AUTHORIZATION TO PAY ALLOWED ADMINISTRATIVE CLAIM
       THIS CAUSE COMING ON TO BE HEARD on Gregory K. Stern, P.C.'s, Attorneys for David
R. Herzog, Chapter 7 Trustee (the "Trustee"), Application For Allowance Of Final Compensation,
Reimbursement of Costs and Expenses and Authorization to Pay Allowed Administrative Claim, due
and proper notice having been served and the Court being fully advised in the premises:

   IT IS HEREBY ORDERED THAT:

   1. Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid and Rachel S. Sandler pursuant to 11
U.S.C. §§ 330 and 331, are allowed final compensation of $55,330.00 for services rendered from
January 10, 2017 through November 19, 2018, and reimbursement of costs and expenses in the amount
of $1,290.09.

   2. The Trustee is authorized to pay the unpaid balance of the allowed final compensation and
reimbursement of expenses of $56,620.09 to Gregory K. Stern, P.C. as a priority cost of administration.


                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: December 12, 2018                                          United States Bankruptcy Judge

 Prepared by:
 Gregory K. Stern (Atty. ID #6183380)
 Dennis E. Quaid (Atty. ID #02267012)
 Monica C. O'Brien (Atty. ID #6216626)
 Rachel S. Sandler (Atty. ID #6310248)
 53 West Jackson Boulevard, Suite 1442
 Chicago, Illinois 60604
 (312) 427-1558
